Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $100,000

 

Dated as of March 22, 2013

 

 

Beverly Hills, California

 

Azteca Acquisition Corporation, a Delaware corporation (“Maker”), promises to
pay to the order of Azteca Acquisition Holdings, LLC or its registered assigns
or successors in interest   (“Payee”), or order, the principal sum of One
Hundred Thousand Dollars ($100,000) in lawful money of the United States of
America, on the terms and conditions described below.  All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by Maker to such account as Payee may from time to time
designate by written notice in accordance with the provisions of this Note.

 

1.                                      Principal. The principal balance of this
promissory note (this “Note”) shall be payable on the earlier of: (i) the date
on which Maker consummates an initial business combination, or (ii) April 6,
2013 (the “Due Date”).  The principal balance may be prepaid at any time.

 

2.                                      Interest. No interest shall accrue on
the unpaid principal balance of this Note.

 

3.                                      Application of Payments. All payments
shall be applied first to payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, then to the payment in full of any late charges and
finally to the reduction of the unpaid principal balance of this Note.

 

4.                                      Events of Default. The following shall
constitute an event of default (“Event of Default”):

 

(a)                                 Failure to Make Required Payments .  Failure
by Maker to pay the principal amount due pursuant to this Note within five
(5) business days of the Due Date.

 

(b)                                 Voluntary Bankruptcy, Etc . The commencement
by Maker of a voluntary case under any applicable bankruptcy, insolvency,
reorganization, rehabilitation or other similar law, or the consent by it to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Maker or for any
substantial part of its property, or the making by it of any assignment for the
benefit of creditors, or the failure of Maker generally to pay its debts as such
debts become due, or the taking of corporate action by Maker in furtherance of
any of the foregoing.

 

(c)                                  Involuntary Bankruptcy, Etc . The entry of
a decree or order for relief by a court having jurisdiction in the premises in
respect of Maker in an involuntary case under any applicable bankruptcy,
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Maker or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days.

 

5.                                      Remedies.

 

(a)                                 Upon the occurrence of an Event of Default
specified in Section 4(a) hereof, Payee may, by written notice to Maker, declare
this Note to be due immediately and payable, whereupon the unpaid principal
amount of this Note, and all other amounts payable thereunder, shall become
immediately due and payable without

 

--------------------------------------------------------------------------------


 

presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)                                 Upon the occurrence of an Event of Default
specified in Sections 4(b) and 4(c), the unpaid principal balance of this Note,
and all other sums payable with regard to this Note, shall automatically and
immediately become due and payable, in all cases without any action on the part
of Payee.

 

6.                                                    Waivers. Maker and all
endorsers and guarantors of, and sureties for, this Note waive presentment for
payment, demand, notice of dishonor, protest, and notice of protest with regard
to the Note, all errors, defects and imperfections in any proceedings instituted
by Payee under the terms of this Note, and all benefits that might accrue to
Maker by virtue of any present or future laws exempting any property, real or
personal, or any part of the proceeds arising from any sale of any such
property, from attachment, levy or sale under execution, or providing for any
stay of execution, exemption from civil process, or extension of time for
payment; and Maker agrees that any real estate that may be levied upon pursuant
to a judgment obtained by virtue hereof, on any writ of execution issued hereon,
may be sold upon any such writ in whole or in part in any order desired by
Payee.

 

7.                                                    Unconditional Liability.
Maker hereby waives all notices in connection with the delivery, acceptance,
performance, default, or enforcement of the payment of this Note, and agrees
that its liability shall be unconditional, without regard to the liability of
any other party, and shall not be affected in any manner by any indulgence,
extension of time, renewal, waiver or modification granted or consented to by
Payee, and consents to any and all extensions of time, renewals, waivers, or
modifications that may be granted by Payee with respect to the payment or other
provisions of this Note, and agrees that additional makers, endorsers,
guarantors, or sureties may become parties hereto without notice to Maker or
affecting Maker’s liability hereunder.

 

8.                                                    Notices. All notices,
statements or other documents which are required or contemplated by this
Agreement shall be: (i) in writing and delivered personally or sent by first
class registered or certified mail, overnight courier service or facsimile or
electronic transmission to the address designated in writing, (ii) by facsimile
to the number most recently provided to such party or such other address or fax
number as may be designated in writing by such party and (iii) by electronic
mail, to the electronic mail address most recently provided to such party or
such other electronic mail address as may be designated in writing by such
party.  Any notice or other communication so transmitted shall be deemed to have
been given on the day of delivery, if delivered personally, on the business day
following receipt of written confirmation, if sent by facsimile or electronic
transmission, one (1) business day after delivery to an overnight courier
service or five (5) days after mailing if sent by mail.

 

9.                                                    Construction. THIS NOTE
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

10.                                             Severability. Any provision
contained in this Note which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

11.                                             Trust Waiver.  Notwithstanding
anything herein to the contrary, Payee hereby waives any and all right, title,
interest or claim of any kind (“Claim”) in or to any distribution of or from the
trust account in which the proceeds of the initial public offering (the “IPO”)
conducted by Maker (including the deferred underwriters discounts and
commissions) and the proceeds of the sale of the warrants issued in a private
placement that occurred prior to the effectiveness of the IPO, as described in
greater detail in the registration statement and prospectus filed with the
Securities and Exchange Commission in connection with the IPO, and hereby agrees
not to seek recourse, reimbursement, payment or satisfaction for any Claim
against the trust account for any reason whatsoever.

 

12.                                             Amendment; Waiver.  Any
amendment hereto or waiver of any provision hereof may be made with, and only
with, the written consent of Maker and Payee.

 

--------------------------------------------------------------------------------


 

13.                                             Assignment.  No assignment or
transfer of this Note or any rights or obligations hereunder may be made by any
party hereto (by operation of law or otherwise) without the prior written
consent of the other party hereto and any attempted assignment without the
required consent shall be void.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

 

AZTECA ACQUISITION CORPORATION

 

 

 

 

By:

/S/ CLIVE A. FLEISSIG

 

 

Name: Clive A. Fleissig

 

 

Title: Co-Chief Financial Officer

 

--------------------------------------------------------------------------------